Title: Matthew Ridley to the American Commissioners, 3 April 1778
From: Ridley, Matthew
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honorable Sirs
April the 3d: 1778
The Bearer of this is Mr. Ebenezer Platt; with whose sufferings in the cause of America you are not unacquainted. He has lately got released from his confinement in consequence of a Petition from the Committee for American Prisoners. Mr. Platt is desirous of returning to his Country; and every mode but the one through France being stop’d I have taken the liberty of giving him a Letter to you; not doubting you will find him an Object of consideration and that you will do all in your Power, to further his design.
Mr. Platt since his release is married to a Daughter of Mrs. Wrights, who goes with him And who I believe is not unknown to Dr. Franklin.
I hope you will excuse the Freedom I have taken and believe me Honorable Sirs Your most Obedient and most humble Servant
Mattw: Ridley
 
Addressed: To / The Honorable Commissioners / of the United States of America / Paris
